Case 1:17-cv-08199-ALC Document 78 Filed 06/21/19 Page 1 of 2

Law Offices of

 

 

USDC SDNY
JAMES E. BAHAMONDE, P.C. DOCUMENT
MIR ARARe 2601 Jody Court ELECTRONICALLYFILED
OU ci DORSED North Bellmore, NY 11710 DOC#: —_—
Long Island Tel. (616) 783-9662 DATE FILED: __@ = 20-0 _

New York City Tel. (646) 290-8258
Fax No. (646) 435-4376
James@CivilRightsNY.com

June 20, 2019

BY ECF

Hon. Andrew L. Carter, Jr
United States District Judge
Southern District of New York
500 Pearl St., Room 1950
New York, NY 10007

RE. Dobbs, et al. v. Metropolitan Transit Authority, et al.,
17cv8199 (ALC)(KNF)

Dear Judge Carter:

I represent the plaintiffs in the above referenced action and hereby submit this status
report and letter motion seeking a 30-day extension of time to file an Amended Complaint and
date Defendants must commence their anticipated motion to dismiss. (See, Docket Doc. 75).
Defendants consent to the extension of time and propose amended schedule.

Defendant Advance Transit Co. Inc. has retained new counsel. (See, Docket Doc. 76).
Consequently, in order to provide new counsel an opportunity to apprise himself of the facts of
the case, as well as time to discuss settlement, I respectfully request a 30-day extension of time
to file the Amended Complaint, and 30 day extension of time for Defendants to file their
anticipated motion to dismiss.

Accordingly, on consent, Plaintiffs propose the following amended schedule:
File Amended Complaint by August 8, 2019

Defendants' Motions to Dismiss:

e Defendants’ motion by August 29, 2019;

e Plaintiffs' Opposition: September 19, 2019;

e Defendants’ Replies, if any: September 26, 2019

Thank you for your time and consideration.

 
Case 1:17-cv-08199-ALC Document 78 Filed 06/21/19 Page 2 of 2

Law Offices of
James E. Bahamonde, PC June 20, 2019

Respectfully yours,
/s/ James E. Bahamonde
James E. Bahamonde, Esq.
ce: (by ECF)
Alexis Downs, Esq.
Attorney for Defendants MTA and New York City Transit Authority

Bruce M. Strikowsky

Schnader Harrison Segal & Lewis LLP
bstrikowsky@schnader.com

Attorney for Advance Transit Co. Inc.

   

. ANDREW L. CARTER,
UNITED STATES DISTRICT. JUDGE

6- 2tl-/F

 
